OPINION
PER CURIAM:
In this contested adoption proceeding, the Court of Common Pleas of Montgomery County, Orphans’ Court Division, entered a final decree involuntarily terminating the parental rights of D.L.O.H. and R.F.H. in respect to their son, Baby Boy O. This appeal challenges that decree.
The trial court found that D.L.O.H. had freely and knowingly executed a written consent to the adoption of her son, and also concluded that both D.L.O.H. and R.F.H. had failed to perform their parental duties in respect to their son continuously for a period in excess of six months without reasonable excuse. Cf. Act of July 24, 1970, P.L. 620, 1 P.S. *45§§ 101 et seq. (Supp.1978), §§ 311 and 411. Our study of the record is persuasive that the court’s findings and conclusions are warranted by the testimony and that the appeal is without merit.
Decree affirmed. Each side to pay own costs.
MANDERINO, J., did not participate in the consideration or decision of this case.